Title: To George Washington from William Heath, 18 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Decr 18th 1780
                        
                        I have sent a Detachment under the Command of a capable diligent Field Officer to dismount, launch and bring
                            up the boats from Kings Ferry; which have lately been brought there on Carriages. I wish the Quarter Master General or one
                            of his assistants, may point out the most proper place at murderers Creek for laying them up; that the Officer on his
                            arrival, may meet his directions.It is not propable the Boats will be up at Murderers Creek before tomorrow.
                        Two of the Prisoners of war who lately made their escape from the Provost at Fish Kill have been taken up,
                            and brought back, by a party of Militia; one of the Militia who took them represents to me that his Son & a near
                            Friend of his are Prisoners with the Enemy—He requests that they may be exchanged for the Prisoners retaken—I have
                            answered him; that I would mention it to your Excellency. I have the honor to be with the greatest respect Your
                            Excellencys most Obedient Servant
                        
                            W. Heath
                        
                    